Citation Nr: 0000838	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  96-46 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant timely requested waiver of recovery of 
an overpayment of 38 U.S.C.A. Chapter 35 educational 
assistance benefits in the calculated amount of $2,038.90 
plus interest and administrative costs.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran retired from active military service in May 1975, 
and died on September [redacted], 1980.  The appellant is the 
veteran's son.

This matter arises from a May 1996 decision by the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(COWC) at the Muskogee, Oklahoma, Regional Office (RO), which 
held that the appellant had not timely requested waiver of 
recovery of a 38 U.S.C.A. Chapter 35 overpayment in the 
amount of $2,038.90 plus accrued interest and administrative 
costs.  Following the procedures set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.

On two previous occasions, the Board remanded the case to the 
RO for further development and adjudication by the COWC.  
That was accomplished to the extent possible, and the case 
was returned to the Board for final appellate consideration. 


FINDINGS OF FACT

1.  The appellant was paid educational assistance pursuant to 
the provisions of 38 U.S.C.A. Chapter 35 for the period 
beginning March 1, 1995, and ending July 7, 1995.

2.  In June 1995, VA was informed by Phillips Junior College 
that the appellant had last attended school on February 28, 
1995; after the receipt of additional information, the 
appellant's educational assistance was terminated 
retroactively effective March 1, 1995, and the overpayment at 
issue ensued.

3.  On August 19, 1995, the appellant was notified of the 
overpayment at issue, his right to request waiver of recovery 
of the overpayment, and the fact that such a request must be 
filed within 180 days of that notice.

4.  The appellant's request for waiver of recovery of the 
overpayment at issue was received by VA on February 20, 1996.  


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of 38 U.S.C.A. Chapter 35 educational assistance 
in the amount of $2,038.90 plus interest and administrative 
costs was not timely filed.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1994, the RO received a VA Form 22-1999 
(Enrollment Certification) from Phillips Junior College 
indicating that the appellant had enrolled in courses (14 
hours or full-time) beginning on October 10, 1994 through 
July 7, 1995.  In November 1994, the appellant was awarded 
Chapter 35 benefits for the period from October 10, 1994, to 
July 7, 1995, at the full-time rate.  However, in July 1995, 
the RO received a VA Form 22-6553 (Verification of Pursuit of 
Course) in which it was reported by the school's certifying 
official that the previous enrollment information was not 
correct and that the appellant had terminated his enrollment.  
Therefore, action was taken by VA to retroactively terminate 
the appellant's award effective October 10, 1994.  An initial 
overpayment of educational assistance benefits in the amount 
of $3,609.07 was created.  

Subsequently, in September 1995, the RO received a copy of a 
VA Form 22-1999b (Verification of Pursuit of Course) 
indicating that the appellant had, in fact, attended classes 
from October 10, 1994 through February 28, 1995, the date of 
his actual withdrawal.  In October 1995, school officials 
confirmed enrollment for 14 hours for the period from October 
10, 1994, to January 13, 1995, and from January 17, 1995 to 
his withdrawal from all classes on February 28, 1995.  
Benefits were therefore, restored at the full-time rate for 
that period and the debt was thereby reduced to $1,742.64.  
In November 1995, the appellant was informed that because he 
withdrew from 14 hours on February 28, 1995, his educational 
benefits were terminated as of that date.  The appellant was 
also request to submit reasons for his change in enrollment 
within 30 days and he was informed that if he did not respond 
within 30 days, his payments would be reduced to the half-
time rate on January 17, 1995, and terminated effective 
February 28, 1995.  No response was forthcoming from the 
appellant.  Therefore, the appellant's benefits were reduced 
to the half-time rate affective January 17, 1995, the first 
day of the term; he was also granted the one-time six-hour 
exclusion for this withdrawal.  This increased the overall 
indebtedness to $2,038.90, plus administrative costs and 
interest.  

Under the applicable regulation, VA will not pay Chapter 35 
education benefits to any eligible person for a course from 
which the eligible person withdraws unless, among other 
things, there are mitigating circumstances, the eligible 
person submits a description of these circumstances in 
writing to VA either within one year from the date VA 
notifies the eligible person that she must submit the 
mitigating circumstances, and the eligible person submits 
evidence supporting the existence of mitigating circumstances 
within one year of the date that evidence is requested by VA.  
See 38 C.F.R. §§ 21.3131, 21.3132, 21.3135, 21.4135 (1999).  
The Board has reviewed the circumstances surrounding the 
indebtedness in this case, and finds that in light of the 
applicable legal criteria, the overpayment of Chapter 35 
educational assistance benefits was properly created.  

A request for a waiver [of recovery] of an indebtedness shall 
only be considered...if made within 180 days following the 
date of notice of indebtedness, if such notice was issued on 
or after April 1, 1983.  38 C.F.R. § 1.963(b)(2) (emphasis 
added).  In the instant case, the appellant was notified of 
his indebtedness to VA by letter dated August 19, 1995.  This 
was verified by VA's Debt Management Center in St. Paul, 
Minnesota, in March 1996.  The indebtedness at issue arose 
from the appellant's premature termination of his school 
attendance on February 28, 1995.  However, the appellant 
already had been paid educational assistance through July 7, 
1995.  The overpayment at issue represents benefits paid, but 
not due, for the period beginning March 1, 1995 and ending 
July 7, 1995. 

Despite VA's August 19, 1995, letter to the appellant which 
notified him of the foregoing overpayment, and of his right 
to request waiver thereof, the appellant did not submit a 
waiver request until February 20, 1996.  This was 185 days 
following notification of his right to request such a waiver.  
Moreover, there is no indication that error by either VA or 
the postal authorities delayed notice to the appellant, or 
that due to other circumstances beyond the appellant's 
control, there was a delay in his receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing.  Nor has the appellant alleged as much.  Under the 
circumstances, the Board finds no reasonable basis upon which 
to conclude that the appellant's request for waiver of 
recovery of the overpayment at issue was timely received.  

As noted above, this case was remanded to the RO on two 
occasions for additional development and adjudication.  
Although the RO was unable to secure documentation of all 
information requested in the Board's remands, its attempts to 
do so substantially complied with the Board's requests.  
Moreover, information crucial to the central question in this 
case, i.e., the timeliness of the appellant's waiver request, 
is of record.  As such, the Board finds that the RO 
substantially complied with the instructions in the Board's 
various remands with regard to the present issue.  Thus, the 
Board finds that the appellant has been accorded due process 
of law in conjunction with his appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).  


ORDER

The appellant's request for a waiver of recovery of an 
overpayment of 38 U.S.C.A. 
Chapter 35 educational assistance benefits not having been 
timely received, the appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

